Citation Nr: 0323279	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  97-11 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether the severance of service connection for multiple 
sclerosis, to include residuals, was proper.

2.  Entitlement to an initial compensable rating for visual 
impairment.

3.  Entitlement to an initial rating in excess of 40 percent 
for neurogenic urinary bladder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and relative

ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from March 1954 to February 
1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) Indianapolis, Indiana Regional Office (RO).

In April 2003, pursuant to the veteran's request, a hearing 
at the RO before a local hearing officer was held.  A 
transcript of the hearing is of record.

The issues of entitlement to an initial compensable rating 
for visual impairment and entitlement to an initial rating in 
excess of 40 percent for neurogenic urinary bladder are the 
subjects of the remand discussion below.  As the disability 
ratings assigned are initial ratings, the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999), is for 
application.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of whether the 
severance of service connection for multiple sclerosis, to 
include residuals, was proper, has been obtained by the RO.

2.  In June 1995, the RO established service connection for 
multiple sclerosis.  In August 1996 and November 1996, 
service connection for neurogenic urinary bladder, visual 
impairment, and major depression as secondary to multiple 
sclerosis was granted.

3.  In June 2002, the RO severed service connection for 
multiple sclerosis, including residuals, upon its 
determination that there was no confirmed diagnosis of 
multiple sclerosis.

4.  The evidence of record does not establish that the award 
of service connection for multiple sclerosis, to include 
residuals, was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The severance of service connection for multiple sclerosis, 
to include residuals, was improper.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.326 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, in light of the favorable decision as to this 
issue, the Board finds that all duty to assist and to notify 
the veteran pursuant to the Veterans Claims Assistance Act of 
2000, (VCAA) as to the issue of whether the severance of 
service connection for multiple sclerosis, to include 
residuals, was proper, is satisfied.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).

Generally, service connection will be granted for chronic 
disability arising from disease or injury incurred in or 
aggravated by peacetime service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The provisions of 38 C.F.R. § 3.105 (2002) direct, in 
pertinent part, that:

(d) Severance of service connection.  Subject to the 
limitations contained in §§ 3.114 and 3.957, service 
connection will be severed only where evidence establishes 
that it is clearly and unmistakably erroneous (the burden of 
proof being upon the Government).  (Where service connection 
is severed because of a change in or interpretation of a law 
or Department of Veterans Affairs issue, the provisions of § 
3.114 are for application.)  A change in diagnosis may be 
accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous.  This certification must be accompanied by 
a summary of the facts, findings, and reasons supporting the 
conclusion.  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.

The Court has clarified that:

Once service connection has been granted, 38 C.F.R. § 
3.105(d) provides that it can be withdrawn, but only after 
certain procedural safeguards have been complied with and the 
Secretary overcomes a high burden of proof ... In effect, § 
3.105(d) places at least as high a burden of proof on the VA 
when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an unfavorable 
previous determination overturned.  Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991).  See also Wilson v. West, 11 Vet. 
App. 383 (1998).

The veteran's service medical records show that on enlistment 
examination in March 1954, the neurological examination was 
normal.  In May 1955, the veteran was seen with a report of a 
feeling of numbness in the right hand for three days.  The 
physical examination was negative.  The impression was rule 
out vascular disease of the hands.  In July 1955, the veteran 
was seen with a complaint of bilateral numbness in the lower 
leg and feet for the past two to three days.  On examination, 
there were no abnormalities.  In November 1956, the veteran 
was seen with complaints of nausea and vomiting.  The 
impression was acute gastroenteritis.  Three days later, he 
reported feeling well.  In November 1960, the veteran 
reported having difficulty sleeping and constipation.  He 
additionally reported daily headaches that were occasionally 
accompanied by epigastric distress and occasional nausea and 
vomiting.  The impression was of psychophysiological 
complaints.

In June 1961, the veteran reported numbness in the lower half 
of the body from the waist down, it began in the feet and 
gradually ascended to the present level.  The impression was 
paresthesias lower extremities and lower trunk, unknown 
etiology.  In July 1961, the veteran was hospitalized with 
acute gastroenteritis.  On separation examination in January 
1962, the veteran reported intermittent frontal headaches 
since childhood, with no recent problems; he had colds; he 
reported cramps in the legs, concurrent with painful right 
knee; he frequently had a bloated feeling in the epigastrium, 
particularly when getting up; he had constipation since 
childhood; he had seasickness, no sequelae; and he had 
trouble getting to sleep.  He denied all other medical and 
surgical history.  The neurological examination was normal 
and he had defective near vision of the left eye.

On a VA hospital record dating from November 1963 to December 
1963, the veteran was seen with complaints of mild 
intermittent frontal headache and nervousness and blurred 
vision since October 1963.  After examinations, the 
impressions included multiple sclerosis.

Private treatment records from July 1973 to October 1987 and 
subsequent VA and private treatment records show the veteran 
was in a small plane crash in 1972, where he had a 
compression fracture of the back, fracture of the leg, 
bruised bladder and psychiatric complaints.  He also was in 
car accidents in 1971, 1972, 1973, and 1975.  In 1977, he 
fell from a tree and broke his pelvis.  He reported seizures 
of the right side beginning in 1977.  The veteran's diagnoses 
were degenerative disc disease, neurogenic bladder, possible 
sphincteric dyssynergia, schizophrenia, acute sciatica, low 
back pain, chronic cystitis, cauda equina syndrome, chronic 
recurring headaches, degenerative arthritis, dysthymic 
disorder, and hypertension.

A private treatment record from January 1994 shows there was 
a concern that the veteran had multiple sclerosis.  The 
provider indicated that there were no strong objective 
findings for multiple sclerosis.  He was to have further 
workup.  

A VA treatment record from August 1994 shows the veteran was 
newly diagnosed with multiple sclerosis by Neurology.  

On VA neurological examination in August 1994, the veteran's 
history was history of seizures on the left side of body 
without loss of consciousness since 1988, fusion of the spine 
in 1979, and a diagnosis of multiple sclerosis, with onset in 
1954; however, the veteran's records were not available.  The 
veteran had complaints of difficulty walking, chronic back 
pain, generalized fatigue, bladder and bowel dysfunction, 
eyesight problems, dizziness, and lack of appetite.  After 
examination, the diagnoses were history of seizures by 
veteran's statement and multiple sclerosis by veteran's 
history.

On VA neurological examination in May 1995, it was indicated 
that the veteran's claims file was reviewed.  His symptoms 
dated to November 1963, when the veteran had onset of double 
vision.  Examination showed slight pallor to his discs.  The 
veteran stated that it resolved approximately six months 
later.  He reported he had a myriad of other intermittent 
symptoms, dating back to 1955 when he said his legs felt like 
sticks and it built up to chest level when he had some 
numbness and incoordination and trouble breathing, but no 
significant difficulty with weakness and it gradually 
resolved over several months to years.  He thought this was 
his first symptom.  He stated that after the symptoms related 
to his vision in 1963, which did not included symptoms of 
decreased visual acuity, he had symptoms of numbness and 
incoordination on and off.  He had a history of left focal 
motor type seizures for several years.  He also had a history 
of neurogenic bladder and some constipation symptoms.  The 
review of his chart showed that somatization or functional 
overlay was indicated for his complaints, as there had been 
greater subjective complaints than shown on objective 
evidence on examination.  However, this was not uncommon with 
multiple sclerosis.  After examination, the impression was by 
the veteran's history, the possible earliest symptoms 
suggestive of multiple sclerosis dated back to 1963.  His 
normal visual evoked potentials would go strongly against any 
evidence of optic neuritis, but his symptoms were more 
diplopia at that time and could have been from some other 
white matter changes in his brain stem.  The veteran had a 
myriad of other complaints throughout the years of 
multisystems and did have evidence of neurogenic bladder very 
suggestive of multiple sclerosis.  This, along with the fact 
of his cerebrospinal fluid analysis and evidence of a 
diagnosis of multiple sclerosis, with the earliest symptoms 
dating back to at least 1963 with the symptoms of diplopia.  
There was agreement with a significant component of 
somatization and functional overlay in examination.

By rating action of June 1995, service connection for 
multiple sclerosis was granted.  

By rating action of August 1996, service connection for 
neurogenic urinary bladder requiring intermittent 
catheterization as related to the service connected multiple 
sclerosis was granted and service connection for visual 
impairment as related to the service connected multiple 
sclerosis was granted.

By rating action of November 1996, service connection for 
major depression as secondary to the service connected 
multiple sclerosis was granted.

On VA neurological examination in November 1997, following 
examination, the impression was reported history of multiple 
sclerosis and that the veteran did not have any objective 
neurologic abnormalities currently which would definitely 
support the diagnosis of multiple sclerosis, although his 
hyperreflexia may be suggestive of an upper motor neuron 
disorder, however, this was not diagnostic.  There were no 
localizing signs today.  There was no obvious optic atrophy 
although it was recommended that the veteran have an 
ophthalmologic examination to pick up very subtle neurofibrin 
loss of the optic nerve.  In order to make the diagnosis of 
multiple sclerosis, objective abnormalities on spinal tap or 
MRI should be shown.  The veteran had an underlying degree of 
conversion disorder which may or may not be related to an 
organic basis in multiple sclerosis.  Additionally, 
complaints of bowel and bladder dysfunction may be related to 
multiple sclerosis.  It was unclear how much of the symptoms 
may be related to the low back injury.  There was no definite 
evidence on examination of nerve damage related to a low back 
injury.  The records from prior surgeries would be helpful.  
It was very difficult to examine the veteran given the 
functional overlay.  If he indeed had multiple sclerosis and 
had peripheral nerve injury, the two together may make it 
very difficult to make an objective diagnosis.

A VA neurological examination opinion in July 1999 indicates 
that an opinion was requested by the RO to determine if the 
veteran had a diagnosis of multiple sclerosis.  The veteran 
had a complicated history.  Apparently all his injuries 
started back when he was in an airplane crash in 1972.  At 
that time he had a compression fracture of L2-L4 and fracture 
of the leg and a bruised bladder.  In the chart it stated 
that he had been complaining of blurred vision since 1963.  
He had several reports of different complaints and several 
doctors stated that this was functional.  He sustained a fall 
with a pelvic fracture in 1977 and re-injured his back.  In 
1977, he had a cystometrogram and was diagnosed with 
neurogenic bladder.  He had two laminectomies in 1982 
followed by pelvic fracture and he was diagnosed with cauda 
equina syndrome.  At that time he was having difficulty 
emptying his bladder.  He underwent back surgery for back 
pain.  In 1994, he complained of decreased vision, numbness, 
and dysarthria.  There was a normal CT Scan.  An MRI could 
not be done due to a stimulator in his back.  Other tests 
were all normal.  The veteran at that time did not have any 
afferent pupillary defects.  He had functional left sided 
weakness.  This looked functional and his discharge diagnosis 
was probably somatization.  He also had several 
neurophthalmology evaluations that were inconsistent and he 
had non-organic visual loss.  

The only thing that was positive for multiple sclerosis was a 
CSF study that showed increased IgG index and some monoclonal 
gammopathy.  This finding was seen in more than 90% of the 
veteran with clinically definite multiple sclerosis but it 
was also seen in other patients with CNS inflammatory or 
infectious diseases.  The veteran did not have definite 
multiple sclerosis since his symptoms were non-specific and 
though to be functional.  If the veteran had multiple 
sclerosis for such a long time there would be some 
abnormalities in the visual evoked responses of the brain 
stem or somato sensory evoked responses.  It was well known 
that the visual evoked responses testing was very sensitive 
for detecting plaque in optic nerve callosum, or tracts.  
Abnormal responses could be seen in up to 85% of the patients 
who have definite multiple sclerosis.  An MRI would be 
helpful in making a definite diagnosis, but an MRI could not 
be done.  Additional testing and evaluation of the veteran 
was suggested.  In regards to the bladder problem, multiple 
sclerosis could produce some bladder symptomatology as the 
veteran had but he had several back injuries, cauda equina 
syndrome, and other problems that may account for the 
symptoms.  If the additional testing of evoked responses were 
normal, it would make the examiner think that multiple 
sclerosis was unlikely.

On a VA neurological examination in January 2001, it was 
initially indicated that the examiner had treated the 
veteran.  The veteran had a long history of psychological 
problems and history in the past of an airplane accident as 
well as motor vehicle accidents.  In the examiner's 
experience with the veteran, his neurological complaints had 
fluctuated depending on the veteran's mood, and in particular 
tended to worsen when the veteran was in psychological 
distress.  The veteran's history as noted above was 
described.  Following examination, the impression was that it 
was unlikely that the veteran's current disabilities were 
specifically related to multiple sclerosis.  More likely than 
not, the veteran's difficulties with neurogenic bladder were 
related predominately to his history of back injury, rather 
than to any history of multiple sclerosis.  His visual evoked 
responses, brainstem auditory evoked response, and 
somatosensory evoked responses as preformed in the past had 
been unsupportive of a diagnosis of multiple sclerosis.  In 
addition, the veteran's head CT scan had been more supportive 
of a diagnosis of small vessel ischemic disease (multiple 
small white matter strokes) as opposed to multiple sclerosis.  
The veteran's myriad physical and cognitive complaints were 
clearly predominately psychiatric in nature.  The examiner 
indicated that he hesitated to state that the veteran was 
malingering as this would bring with it the presumption that 
the veteran's complaints were primarily fraudulent in nature 
and related to an attempt to obtain disability that was not 
due.  It was believed that the veteran's psychiatric 
complaints were specially related to depression and to his 
current psychosocial situation.  

In conclusion, the veteran' s current complaints did not 
appear to be based on a diagnosis of multiple sclerosis.  
Specifically the veteran's neurogenic bladder was most likely 
related to a previous injury and the veteran's multiple 
somatic complaints were most likely related to secondary gain 
and psychiatric issues.  It could not be specifically proven 
or disproven on the basis of an evaluation that the veteran 
had multiple sclerosis in the past; however, brainstem 
auditory and visual evoked response as well as somatosensory 
evoked repose in the past would seem to make multiple 
sclerosis far less likely as being an etiology of any current 
neurologic disfunction.  At this point, as the veteran had 
predominant evidence of small vessel ischemic disease it was 
unclear if brainstem auditory, somatosensory, or visual 
evoked responses would be of assistance in making the 
diagnosis or excluding the diagnosis of multiple sclerosis.  
Certainly however, if the veteran had normal brainstem 
auditory, visual, or somatosensory evoked response at this 
point, given his level of complaints, these evaluations would 
almost exclude the diagnosis of multiple sclerosis, therefore 
these evaluations would be ordered.  If there was an anomaly 
on one of the evaluations, it would not necessarily be 
supportive of the diagnosis of multiple sclerosis as 
abnormalities could be caused by other mechanisms.  

By rating action of March 2002, the RO proposed to sever 
service connection for multiple sclerosis, and secondary 
service connection for neurogenic urinary bladder, impaired 
vision, and depression due to multiple sclerosis as there was 
no clear diagnosis of multiple sclerosis.  There was notice 
to the veteran on April 5, 2002.

By rating action of June 5, 2002, it was determined that 
there was no evidence of a diagnosis of multiple sclerosis.  
The proposed decision to sever service connection for 
multiple sclerosis, and secondary service connection for 
neurogenic urinary bladder, impaired vision, and depression 
due to multiple sclerosis was final.  There was notice to the 
veteran on June 28, 2002.

A VA Evoked Potential Report from March 2002 indicates an 
overall impression of pattern visual evoked potentials were 
abnormal due to poorly defined and low amplitude visual 
evoked responses indicative of bilateral dysfunction of the 
visual pathway.  Technical difficulties could not be totally 
excluded.  Brainstem auditory evoked potentials were abnormal 
due to prolonged wave I bilaterally indicative of a 
peripheral dysfunction of the auditory pathways with normal 
central conduction.  The medial nerve SSEPs were abnormal, 
indicative of peripheral dysfunction of the SSEPs as seen in 
patients with peripheral neuropathy.  The posterior tibial 
nerve SSEPs were abnormal indicative of a peripheral 
dysfunction most consistent with a peripheral neuropathy.  
However since the N7/P37 interpeak latency was slightly 
prolonged, an additional central conduction defect could not 
be totally excluded.  

A VA CT scan from June 2002 showed significant white matter 
esthesia.  The neurological examination revealed no interval 
change.  The impression was relapsing, progressive multiple 
sclerosis.  A lumbar puncture from July 2002 includes a 
comment that too few cells were present for differential.

At the RO hearing in April 2003, the veteran testified that 
he had the same symptomatology, whether diagnosed as multiple 
sclerosis or not, since service.

Therefore, in this case, at the time of the June 1995 grant 
of service connection for multiple sclerosis, there was a 
diagnosis of multiple sclerosis on VA examination of May 
1995.  While subsequent VA examinations in November 1997, 
July 1999, and January 2001 indicate that it was not likely 
that the veteran had a diagnosis of multiple sclerosis, 
further testing was indicated, and it is not shown that there 
is a subsequent VA examination based on complete testing that 
definitely indicates that the veteran does not have multiple 
sclerosis.   

Therefore, there is no showing that the June 1995 rating 
decision was clearly and unmistakably erroneous in granting 
service connection as there is no definite showing that the 
veteran does not have multiple sclerosis and as such the 
award of service connection for multiple sclerosis was not 
clearly and unmistakably erroneous.  Accordingly, the Board 
concludes that the severance of service connection for 
multiple sclerosis was improper.


ORDER

Service connection for multiple sclerosis, to include 
residuals, is restored.


REMAND

As to the issues of entitlement to an initial compensable 
rating for visual impairment and entitlement to an initial 
rating in excess of 40 percent for neurogenic urinary 
bladder, it is initially noted that the decision above has 
restored service connection for multiple sclerosis, as well 
as for visual impairment and neurogenic urinary bladder as 
secondary to the service connected multiple sclerosis.

As to these issues, the veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  The VA 
must obtain a copy of the Social Security Administration 
(SSA) decision granting benefits to the appellant and the 
medical records upon which it was based.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Further, new examinations regarding visual impairment and 
neurogenic urinary bladder should be provided, to fully 
evaluate the current status of the disability.

It is noted that the issue in this case involves an initial 
rating following the grant of service connection and staged 
ratings may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 
et. seq. (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  Therefore, to fully 
comply with the VCAA, on Remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirements set forth in the new law.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should also be 
indicated which of the parties is 
responsible for obtaining which evidence.  
See Quartuccio, supra.

2.  The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must be 
associated with the claims folder.

3.  The veteran should be scheduled for 
appropriate VA examinations to determine 
the current severity of his service 
connected disabilities of visual 
impairment and neurogenic urinary 
bladder.  The claims file should be made 
available and reviewed by the examiners 
in connection with the examinations.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC).  

Consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999).  Therein, the Court held that, 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  

The SSOC should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  If the letter 
cannot be obtained, medical center 
personnel must certify the address to 
which the notice was sent and certify 
whether the letter was returned as 
undeliverable.

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



